Citation Nr: 0519076	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran) served on active duty from November 1969 to 
October 1972.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).  

Procedural history

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for Hepatitis C.  In a 
February 2003 rating decision, the RO denied the claim.  The 
veteran disagreed with the February 2003 rating decision, and 
the appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in October 2003.  

The Board notes that, although the veteran checked the box on 
his VA Form 9 indicating that he wanted a BVA Travel Board 
hearing, he wrote in by hand that he actually wanted a RO 
hearing.  Nevertheless, the RO sent the veteran a letter 
scheduling him for a BVA Travel Board hearing.  The veteran 
responded in October 2003 that he wanted a RO hearing 
instead.  However, in an August 2004 letter, the veteran's 
representative specifically withdrew the request for a RO 
hearing.  There are no other outstanding hearing requests of 
record.

Issues not on appeal

In a January 2005 rating decision, the RO denied a claim of 
entitlement to an increased rating for the veteran's service-
connected right wrist disorder.  There is no indication from 
a review of the claims folder that the veteran has disagreed 
with that decision.  Accordingly, that issue is not within 
the Board's jurisdiction and will not be addressed further 
here.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For the reasons set forth immediately below, the Board finds 
that additional evidentiary and procedural development is 
warranted.

Reasons for remand

VCAA notice

As part of VA's duty to notify the veteran, the RO must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004).  In this case, the Board can identify no statement in 
any communication from the RO that conveys the essence of 
this requirement to the veteran.  

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.) held that the regulation giving the 
Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C.A. § 5103(b).  Thus, if, as 
here, the record has a procedural defect with respect to the 
notice required under the VCAA, this may no longer be cured 
by the Board.  

Medical opinion

A VA examination was conducted in January 2003 for the 
purpose of obtaining a medical nexus opinion.  However, the 
opinion provided was inconclusive.  The examiner stated that 
"injection probably was the most possible source of the 
patient's infection with hepatitis C."  It is unclear from 
the examiner's statement and discussion whether "most 
possible" was in fact intended to mean "most likely."  The 
Board cannot reach this conclusion on its own.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board may not 
base a decision on its own unsubstantiated medical 
conclusions].  The Board believes that the word "possible" as 
used by the January 2003 examiner is essentially 
inconclusive.  The United States Court of Appeals for 
Veterans Claims has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

VA's duty to assist the veteran includes obtaining a medical 
opinion where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[duty to assist required securing a medical opinion when 
there was a current diagnosis and an indication that the 
claimed disability may be associated with an injury or 
disease in service].  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran a 
notice letter that informed the veteran 
that he should identify or furnish to VA 
any and all evidence which is relevant to 
this claim.  

2.  VBA should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him since service, to 
include treatment for substance abuse.  
The veteran should also be asked to 
inform VBA as to any claim for benefits 
filed with the Social Security 
Administration (SSA).  VBA should then 
obtain any additional evidence identified 
by the veteran, and should request any 
medical records and disability 
determinations on file for the veteran 
from SSA.  

3.  VBA should then obtain a medical 
nexus opinion.  Unless the reviewing 
physician so determines, an examination 
of the veteran is not necessary.  The 
veteran's claims folder should be 
provided to the reviewing physician.  
Based on a review of the veteran's 
medical records, the physician should 
provide an opinion as to whether the 
veteran's hepatitis C was at least as 
likely as not incurred during his 
military service.  The standard for such 
a relationship is at least 50 percent 
likelihood.  The examiner is also asked 
to state an opinion on the likelihood of 
Hepatitis C infection based on the 
various methods of in-service infection 
claimed by the veteran, such as drug 
abuse, sexual contact, ear piercing, 
pneumatic inoculation guns, and sharing 
razors.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  VBA should accomplish any additional 
development it deems to be necessary and 
then readjudicate the claim.  If the 
claim remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

